 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHEMA KEOMIE STRAWTHER,                            No. 2:18-cv-2755 CKD P
12                        Petitioner,
13            v.                                         ORDER
14    D. BAUGHMAN,
15                        Respondent.
16

17          Petitioner, a California prisoner proceeding pro se, has filed a petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. He requests leave to proceed in forma pauperis.

19   Examination of the in forma pauperis application reveals that petitioner is unable to afford the

20   costs of suit. Accordingly, the application to proceed in forma pauperis will be granted. See 28

21   U.S.C. § 1915(a).

22          The exhaustion of state court remedies is a prerequisite to the granting of a petition for

23   writ of habeas corpus. 28 U.S.C. § 2254(b)(1). If exhaustion is to be waived, it must be waived

24   explicitly by respondent’s counsel. 28 U.S.C. § 2254(b)(3). A petitioner satisfies the exhaustion

25   requirement by providing the highest state court with a full and fair opportunity to consider all

26   claims before presenting them to the federal court. Picard v. Connor, 404 U.S. 270, 276 (1971).

27          In his petition, petitioner asserts that he has exhausted state court remedies with respect to

28   his first claim, but not his second. Petitioner asks that the court stay this action until exhaustion is
                                                         1
 1   complete. However, petitioner has not made the showing required for the stay of a mixed habeas

 2   petition under Rhines v. Weber, 544 U.S. 269 (2005). Therefore, plaintiff’s request for a stay will

 3   be denied.

 4           Petitioner has two options. Plaintiff’s first option is to attempt to obtain a stay under

 5   Rhines. To do so, petitioner must show (1) good cause for his failure to previously exhaust state

 6   court remedies as to claim 2, and (2) claim 2 is potentially meritorious. Rhines v. Weber, 544

 7   U.S. at 278. Plaintiff’s second option is to file an amended petition omitting claim 2; the court

 8   would thereafter stay the amended petition pursuant to Kelly v. Small, 315 F.3d 1063 (9th Cir.

 9   2002) until state court remedies have been exhausted as to all claims. When exhaustion is

10   complete, petitioner would be permitted to seek leave to file a second amended petition which

11   could include claim 2.

12           Petitioner is informed that if the court stays this action, the court makes no representation

13   as to whether any claim is timely under the applicable statute of limitations, 28 U.S.C. § 2244(d).

14   Issues concerning the statute of limitations will not be addressed unless raised by respondent.

15           In accordance with the above, IT IS HEREBY ORDERED that:

16           1. Petitioner’s request for leave to proceed in forma pauperis (ECF No. 7) is granted;

17           2. Petitioner’s motion for a stay is denied;

18           3. Petitioner is granted 30 days within which to renew his motion for a stay under Rhines

19   v. Weber or amend his petition by omitting claim 2. If petitioner amends his petition by omitting

20   claim 2, this action will be stayed pursuant to Kelly v. Small, 315 F.3d 1063 (9th Cir. 2002).
21   Petitioner’s failure to avail himself of either option within 30 days will result in a

22   recommendation that his habeas petition be dismissed and this case be closed.

23   Dated: April 1, 2019
                                                       _____________________________________
24
                                                       CAROLYN K. DELANEY
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27

28   1/stra2755.mix
                                                         2
